DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 11/16/2021. Claims 1-6 and 8-10 are pending with claim 7 cancelled and claims 8-10 newly added.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "30" and "31" have both been used to designate the bag body however the disclosure describes the water circulation refrigerating device 30 to include a bag body 31, a control panel 32, a battery 33, a temperature sensor 34, a refrigerating device 35, and a miniature water pump 36.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a water inlet" in line 7 which is unclear whether this is referring to “a water inlet of the at least one water storage layer” recited in lines 6-7 or is referring to a different water inlet rendering the scope of the claim unclear and indefinite.  Further, the recitations “the water inlet of the water circulation refrigerator” in lines 10-11 and “the water inlet of the miniature water pump” in lines 14-15 further create confusion as these inlets do not have proper antecedent basis and should be “a water inlet of the water circulation refrigerator” and “a water inlet of the miniature water pump”. 
Claim 8 recites “the first water storage layer is in communication with the third water storage layer through a first hose, the third water storage layer is in communication with the second water storage layer through another first hose” which renders the claim indefinite because claim 2 has previously recited “the at least one water storage layer comprises a plurality of water storage layers that are communicated with each other through first hoses” and it is unclear whether claim 8 is referring to the same hoses in claim 2 or introducing a different first hose rendering the scope of the claim unclear and indefinite. Claim 8 is further unclear because the specification is silent to “first”, “second” and “third” water storage layers with drawings only labeling water 
Claims not explicitly referenced have been included in the rejection for their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US PG Pub. 2014/0222121) in view of Elkins et al. (US PG Pub. 2006/0191063).
Regarding claim 1, Spence discloses an intelligent refrigerating garment comprising a garment body (16 or 18, Fig. 1); a water circulation refrigerator (20); and at least one water storage layer (see at least layers 84, 86 in Figure 3A or layers 712, Fig. 43) disposed on an inner side of the garment body (layers 84, 86 attached to inner layer; paragraph 80); the water circulation refrigerator comprises a water outlet (outlet of 20 connected to 22 in Fig 1) communicated with a water inlet (26, or 34 Fig. 1, or 722 Fig. 43) of the at least one water storage layer; and a water inlet (inlet of 20 connected to 24 in Fig 1) communicated with a water outlet (28, or 36 Fig. 1 or 723, Fig. 43) of the at least one water storage layer; wherein the water circulation refrigerator (20) further comprises a body (body or housing of cooling unit 20 in Fig. 1, or 670, Fig. 41), a control panel (controllable electronic unit with electronic control components; paragraph 74), a battery (portable power supply; paragraph 74), a temperature sensor (678, temperature sensor can be employed at any point in the fluid circuit; paragraphs 152-153), a refrigerator (thermoelectric cooling device or refrigeration unit; paragraph 74), and a miniature water pump (pumps for driving the fluid; paragraph 74; also embodied as 220, Fig. 41); the water inlet of the water circulation refrigerator is disposed in the body (return line from garment via 680), and is communicated with the water outlet of the at least one water storage layer (via 676, Fig. 41); the battery and the temperature sensor are coupled with the control panel (portable power supply would communicate and supply power to the control panel and temperature sensor would communicate with 
Although Spence does not explicitly teach the temperature sensor is disposed inside the bag body, Spence does teach a reservoir body (344) can include a temperature sensor for regulating the temperature of the fluid (paragraph 99), a temperature sensor (678) to measure a temperature of the fluid, and the temperature sensor can be employed at any point in the fluid circuit (paragraphs 152-153). One of ordinary skill in the art would recognize having the temperature sensor disposed inside the bag body would be a simple repositioning of the temperature sensor to allow for the measuring and regulating of the cooling fluid. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the intelligent refrigerating garment of Spence to have the temperature sensor disposed inside the bag body in order to allow the system to measure and regulate the cooling fluid in the device.
Spence does not explicitly teach the body is a bag body; wherein the control panel, the battery, and the miniature water pump are arranged outside the bag body.
Elkins teaches the concept of a refrigerated garment including a water circulation refrigerator (10) including a bag body (pouch 80), a control panel (controller 78), battery (32, 132) and miniature water pump (30); wherein the control panel (78), the battery (32, 132), and the miniature water pump (30) are arranged outside the bag body (80) that allows the water circulation refrigerator to be easily connected and carried by the user and provides both cooling and a source of water for drinking by the user. The bag body of the pouch further facilitates replacement of the cooling fluid within the bag body when the fluid has been depleted (paragraphs 11, 56). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the intelligent refrigerating garment of Spence to have the body be a bag body; wherein the control panel, the battery, and the miniature water pump are arranged outside the bag body taught by Elkins in order to make the water circulation refrigerator more portable and provide both cooling and a source or drinking water for the user. 
Regarding claim 2
Regarding claim 3, Spence as modified discloses the intelligent refrigerating garment according to claim 1, wherein the water outlet of the water circulation refrigerator (20) is communicated with the water inlet (26, or 34, or 722) of the at least one water storage layer through a second hose (22); the water inlet of the water circulation refrigerator (20) is communicated with the water outlet (28, or 36, or 723) of the at least one water storage layer through a third hose (24).
Regarding claim 5, Spence as modified discloses the intelligent refrigerating garment according to claim 1, wherein the at least one water storage layer (84, 86) is adhered and fixedly arranged on an inner side surface of the garment body by sewing (paragraph 80), wherein the at least one water storage layer is an innermost layer of the garment body and the at least one water storage layer combined, and is used to be in direct contact with a human body (pads attached to the inner liner and may contact the skin; paragraph 80).
Regarding claim 6, Spence as modified discloses the intelligent refrigerating garment according to claim 1, wherein the water circulation refrigerator is disposed in a handbag (water circulation refrigerator 20 shown relative to the user would be capable of being placed in a handbag) and Elkins further teaches the water circulation refrigerator disposed in a handbag (backpack comprising a bag capable of being held by hand). 
Regarding claim 8, Spence as modified discloses the intelligent refrigerating garment according to claim 2, wherein the at least one water storage layer comprises three water storage layers (shown with at least 3 layers; Fig. 43), including a first water storage layer (left 712), a second water storage layer (middle 712), and a third water 
Regarding claim 10, Spence as modified discloses the intelligent refrigerating garment according to claim 1, and Elkins further teaches wherein the garment body is a vest (vest 40 with backpack 12; paragraph 55) and comprises a zipper disposed thereon (garment including vest 40 and backpack 12 with zippers; paragraph 56).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US PG Pub. 2014/0222121) and Elkins et al. (US PG Pub. 2006/0191063), further in view of Lazar et al. (US PG Pub. 2009/0126386).
Regarding claim 4
Spence does not explicitly teach the layers are of silicone.
Lazar teaches the concept of a refrigerating garment (10) being made including two layers of silicone that provides a flexible water resistant material for enclosing the cooling fluid (paragraph 57). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the intelligent refrigerating garment of Spence to have each water storage layer made of silicone taught by Lazar in order select a flexible, waterproof material to allow for the water storage layer to have good contact with the person’s body and provide efficient heat transfer between the water and the person’s body. It is noted that claim 4 contains a product by process limitation (i.e. formed by hot-pressing of the two silicone layers in each water storage layer) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US PG Pub. 2014/0222121) and Elkins et al. (US PG Pub. 2006/0191063), further in view of McFerrin (US Pat. 9,867,405).
Regarding claim 9, Spence as modified discloses the intelligent refrigerating garment according to claim 1, wherein the temperature sensor is configured to sense a temperature of the water in the bag body (reservoir body (344) can include a 
McFerrin teaches the concept of a refrigerating garment including a thermostat in communication with a miniature water pump and configured in response to the temperature sensor detecting the temperature of the water drops to a predetermined temperature, the control panel is configured to control the miniature water pump to stop operating, and further in response to the temperature sensor detecting the temperature of the water rises to another predetermined temperature, the control panel is configured to control the miniature water pump to tum on again to conserve life of the power source (column 7, lines 34-44). One of ordinary skill in the art would recognize controlling both the pump and refrigerator to turn on and off according to the sensed temperature would provide efficient cooling while conserving battery life of the device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the intelligent refrigerating garment of Spence to be controlled such that in response to the temperature sensor detecting the temperature of the water in the bag body drops to a predetermined temperature, the control panel is configured to control the refrigerator and the miniature water pump to stop operating, and further in response to the temperature sensor detecting the temperature of the water in the bag body rises to .
Response to Arguments
Applicant's arguments filed 08/05/2021 with respect to the drawings (Remarks page 7) have been fully considered but they are not persuasive. Applicant alleges a replacement figure is provided however no replacement drawings are provided. Therefore, the objection to the drawings is maintained.
Applicant’s arguments, see Remarks page 7, with respect to the objection of claim 3 has been fully considered and are persuasive.  The objection of claim 3 has been withdrawn. 
Applicant’s arguments, see Remarks pages 7-8, with respect to the 35 U.S.C. 112(f) interpretation and 35 U.S.C. 112(b) rejection of claim 7 have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Applicant's arguments, Remarks pages 8-11 with respect to the 35 U.S.C. 103 rejection of claim 7 has been fully considered but they are not persuasive. Applicant argues Spence and Elkins to not teach “wherein the water circulation refrigerator comprises a bag body, [...] the temperature sensor is disposed in the bag body; the refrigerator is disposed in the bag body [...]; wherein the control panel, the battery, and the miniature water pump are arranged outside the bag body”.
This is not found persuasive because Spence teaches the refrigerator is disposed inside the body (thermoelectric cooling device contained within body of cooler 20) and is coupled with the control panel (As will be further described below, the cooling 
Although Spence does not explicitly teach the temperature sensor is disposed inside the bag body, Spence does teach a reservoir body (344) can include a temperature sensor for regulating the temperature of the fluid (paragraph 99), a temperature sensor (678) to measure a temperature of the fluid, and the temperature sensor can be employed at any point in the fluid circuit (paragraphs 152-153). One of ordinary skill in the art would recognize having the temperature sensor disposed inside the bag body would be a simple repositioning of the temperature sensor to allow for the measuring and regulating of the cooling fluid. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the intelligent refrigerating garment of Spence to have the temperature sensor disposed inside the bag body in order to allow the system to measure and regulate the cooling fluid in the device.
Elkins teaches the concept of a refrigerated garment including a water circulation refrigerator (10) including a bag body (pouch 80), a control panel (controller 78), battery (32, 132) and miniature water pump (30); wherein the control panel (78), the battery (32, 132), and the miniature water pump (30) are arranged outside the bag body (80) that allows the water circulation refrigerator to be easily connected and carried by the user 
Applicant further argues claims 2-6 and 8-10 depend from claim 1 and are allowable however this is not found persuasive as discussed above.
Applicant further argues Spence, Chiu, and Elkins do not teach the limitations of claim 4 however this is not found persuasive in view of Lazar as discussed above.
Applicant further argues, page 12, Spence goes not explicitly teach “wherein the at least one water storage layer is adhered and fixedly arranged on an inner side surface of the garment body by sewing, wherein the at least one water storage layer is an innermost layer of the garment body and the at least one water storage layer combined, and is used to be in direct contact with a human body.” This is not found persuasive because Spence teaches wherein the at least one water storage layer (84, 86) is adhered and fixedly arranged on an inner side surface of the garment body by sewing (paragraph 80), wherein the at least one water storage layer is an innermost layer of the garment body and the at least one water storage layer combined, and is used to be in direct contact with a human body (pads attached to the inner liner having 
Applicant further argues, page 13, Spence is silent regarding the water circulation refrigerator is placed in a handbag. This is not found persuasive in view of Elkins as discussed in the rejection above.
Applicant further agues claims 8-10 recite features not disclosed in any of the cited references however this is not found persuasive as discussed in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763